i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION


                                           No. 04-08-00746-CR

                                  IN RE Eduardo H. WILLIAMS, Jr.

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 22, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 6, 2008, relator filed a Motion for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for writ of mandamus; therefore, we DENY the motion for

leave to file as moot. Also on October 6, 2008, relator filed a Petition for Writ of Mandamus, asking

this court to order the trial court to rule on his motion for appointment of counsel, which he seeks

for the purpose of requesting and obtaining access to “records and public information.” Relator

contends he filed his motion on July 9, 2008. Relator has not provided this court with a copy of his

motion or any other evidence of the number of other cases, motions, or issues pending on the trial

court’s docket; the number of cases, motions, or issues that have been pending on its docket longer




        … This proceeding arises out of Cause No. 1993-CR-0762-W 2, filed in the 144th Judicial District Court,
           1

Bexar County, Texas.
                                                                                          04-08-00746-CR

than relator’s motion; the number of cases, motions, or issues pending on its docket that lawfully

may be entitled to preferential settings; or the trial court’s schedule. Without such evidence, we can

not assess whether the trial court has acted unreasonably in failing to address the motion within the

slightly more than three months it has been pending. A trial court has great discretion over its

docket, and, while it cannot opt to forever avoid hearing a motion, no litigant is entitled to a hearing

at whatever time he may choose. See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001,

orig. proceeding); see also Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (party seeking

mandamus relief has burden of providing court with a sufficient record to establish his right to

relief).

           Because relator has not met his burden of providing a record establishing that a properly filed

motion has awaited disposition for an unreasonable time, he has not provided this court with grounds

to usurp the trial court’s inherent authority to control its own docket. Therefore, this court has

determined that relator is not entitled to the relief sought, and the petition is DENIED. TEX . R. APP .

P. 52.8(a).



                                                           PER CURIAM

Do not publish




                                                     -2-